OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, without costs, petition dismissed in its entirety, and a declaration made in favor of respondents Nirav R. Shah, as Commissioner of Health, et al. that section 61 of part D of section 1 of chapter 56 of the Laws of 2012 has not been shown to be unconstitutional (see Matter of County of Chemung v Shah, 28 NY3d 244 [2016]).
Concur: Chief Judge DiFiore and Judges Rivera, Abdus-Salaam, Garcia and Wilson. Taking no part: Judges Stein and Fahey.